In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Nassau County (Eisman, J.), dated June 8, 2009, which prohibited the petitioner from filing any petitions seeking an order of protection against the respondent based on the same allegations contained in the petitions that the petitioner previously filed under Family Court docket numbers 0-1127-09, 0-1127-09/09A, and 0-4820-09.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies as of right from a nondispositional order of the Family Court in a family offense proceeding, and leave to appeal has not been granted (see Family Ct Act § 1112 [a]; Matter of Campbell v Desir, 251 AD2d 402, 403 [1998]). Fisher, J.P., Santucci, Miller and Lott, JJ., concur.